UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6446


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIEN K. MODICA, a/k/a Julien Dilks, MPH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:93-cr-00091-jct-1)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julien K. Modica, Appellant Pro Se.     Thomas Linn Eckert,
Assistant United  States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julien K. Modica appeals the district court’s order

denying his petition for a writ of error coram nobis.              We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Modica, No. 7:93-cr-00091-jct-1 (W.D. Va. Feb. 27,

2009).   We grant Modica’s motions to file supplemental materials

and deny his motions to prevent the unavailability of a witness.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2